DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
3.	Claims 11, 15, 17, 22, 27, 29, 32 is/are rejected under 35 U.S.C. 103 as being un-patentable over Dogiamis et al., US 20180342472 A1, in view of Tsai et al., US 2017/0025363 A1.

Claim 11. Dogiamis et al., discloses a semiconductor device package (such as the one in fig. 3), comprising: 
-a substrate (e.g. item 360, fig. 3) having a first surface (such as top surface) and a second surface (such as back surface) opposite to the first surface; 

-a semiconductor device (items 331-333, fig. 3, [0022]) disposed on the RDL; 
-a transceiver (item 310, fig. 3) disposed on the second surface (e.g. back surface) of the substrate; 
Dogiamis appears to not disclose “a power supply disposed on the second surface of the substrate; and wherein the power supply is electrically connected to the semiconductor device and the transceiver through the substrate”.
[0029] of Tsai et al., disclose for example, an external capacitor electrically coupled to a conductive element 15c can be used to receive the induced current and to store electric energy of the induced current, and to subsequently provide the stored electric energy to a power distribution circuit including the electronic component 11a………, as compared to a semiconductor device package 1 receiving power from a power supply external to the device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure as taught by Dogiamis and incorporate the power supply structure taught by Tsai as this will transfer energy to a power distribution circuit internal to the semiconductor device package and also help provide a smaller and more compact assembly.

Claim 15. Dogiamis et al., discloses the semiconductor device package of claim 11, above.
Dogiamis appears to not disclose “wherein the power supply provides power to the semiconductor device via the substrate and the RDL”.
[0039] of Tsai et al., disclose for example, the substrate 10 can include a redistribution layer (RDL) or traces for electrical connection between components mounted on a top surface 101 of the substrate 10. The substrate 10 includes through vias penetrating the substrate 10, within which are formed electrical connections 10c between the components mounted on the top surface 101 and 

Claims 17, 29. Dogiamis et al., discloses the semiconductor device package of claim 11, above.
Dogiamis appears to not disclose “further including a decoupling capacitor structure disposed on the second surface of the substrate, wherein the decoupling capacitor structure comprises a capacitor electrically connected with the semiconductor device”.
[0029] of Tsai et al., disclose that the induced current is additionally or alternatively provided to a component or device external to semiconductor device package 1 by way of the conductive elements 15c, traces in or on the substrate 10, and the electrical connections 10c. For example, an external capacitor electrically coupled to a conductive element 15c can be used to receive the induced current and to store electric energy of the induced current, and to subsequently provide the stored electric energy to a power distribution circuit including the electronic component 11a. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure as taught by Dogiamis and incorporate the power supply structure taught by Tsai as this will transfer energy to a power distribution circuit internal to the semiconductor device package and also help provide a smaller and more compact assembly. 

 Claim 22. Dogiamis et al., discloses the semiconductor device package of claim 11, wherein the RDL has a first surface facing away from the substrate and a second surface facing toward the substrate, and wherein a conductive terminal proximal to the first surface of the RDL is finer than a conductive terminal 

Claim 27. Dogiamis et al., discloses the semiconductor device package of claim 11, above.
Dogiamis appears to not disclose “further comprising a frame structure, wherein the substrate is supported by the frame structure”.
[0021] of Tsai et al., disclose that the substrate 10 can be replaced by other suitable carriers, such as a lead-frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure as taught by Dogiamis and incorporate the power supply structure taught by Tsai as this will transfer energy to a power distribution circuit internal to the semiconductor device package and also help provide a smaller and more compact assembly.

Claim 32. Dogiamis et al., discloses the semiconductor device package of claim 11, above.
Dogiamis appears to not disclose “wherein the power supply, the plurality of capacitors, and the plurality of inductors consists of a power management circuit”.
[0029] of Tsai et al., disclose for example, an external capacitor electrically coupled to a conductive element 15c can be used to receive the induced current and to store electric energy of the induced current, and to subsequently provide the stored electric energy to a power distribution circuit including the electronic component 11a. Thus, in one or more embodiments, the patterned conductive layer 15 performs as a wireless receiver (e.g., a charging coil) for energy transfer to a power distribution circuit internal to the semiconductor device package 1 (with energy storage internal or external to the semiconductor device package 1. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure as taught by Dogiamis and .

4.	Claim 21 is/are rejected under 35 U.S.C. 103 as being un-patentable over Dogiamis et al., US 20180342472 A1, in view of Tsai et al., US 2017/0025363 A1, and further in view of Neal et al., US 2019/0006291 A1.

Claim 21. Dogiamis et al., discloses the semiconductor device package of claim 11, above.
Dogiamis appears to not disclose “further comprising a heat dissipation structure disposed on the semiconductor device, wherein the heat dissipation structure comprises a planar bottom profile”. 
Fig. 2i, [0034] of Neal et al., disclose that the heat spreader 216 may be comprised of any suitable thermally conductive materials and may have any suitable shape or structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the structure as taught by Dogiamis/Tsai, to incorporate the heat spreader in the semiconductor device package to reduce stress within the TIM at corners of the die, as well as stresses due to die to die interfaces.

Allowable Subject Matter
Claims 12-14, 16, 23-26, 28, , 30-31, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899